Citation Nr: 1448772	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  06-11 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for osteoarthritis with disc bulge L5-S1, T11-T12.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The Veteran served on active duty from April 1996 to May 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was originally scheduled for a Travel Board hearing in June 2013 but did not appear for this hearing.  Although this failure to appear was noted to be due to her "cancelling" the hearing, subsequent communication from the RO indicates that the Veteran's request was to postpone the hearing and schedule it for a later date.  In this regard, an August 2014 letter informs the Veteran that she has been placed on the list of those desiring such hearings.  Under these facts, the appeal is remanded to allow for the scheduling of this Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  Notify the Veteran and her representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



